        CASE 0:20-cv-01434-NEB-KMM Doc. 137 Filed 03/02/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


 Marc Amouri Bakambia,                                         No. 0:20-cv-01434-NEB -KMM

                         Plaintiff,

 v.                                                                  ORDER

 Paul Schnell, et al.,

                         Defendant.


       This matter is before the Court on Marc Amouri Bakambia’s motion to appoint
counsel. ECF 130. For the reasons set forth below, the motion to appoint counsel is denied
without prejudice.

       Mr. Bakambia claims that Minnesota Department of Corrections (“DOC”) officials
and medical providers under contract with the DOC were deliberately indifferent to his
serious medical needs in violation of his Eighth Amendment rights. He also alleges DOC
officials interfered with his attempts to meet with a lawyer in 2019 in violation of his
constitutional rights. Mr. Bakambia has been litigating this case pro se since he filed it on June
22, 2020. Because he is indigent, the Court has granted him permission to proceed in forma
pauperis (“IFP”).

       In support of his motion to appoint counsel, Mr. Bakambia explains that he cannot
afford to pay a lawyer. ECF 130 at 1; Pl.’s Decl. ¶ 9, ECF 133. Before filing his case and
since, Mr. Bakambia has made numerous attempts to obtain the assistance of counsel but
has been unsuccessful. Pl.’s Decl. ¶¶ 2, 4–11 & Exs. B–F. Mr. Bakambia also asserts that he
will have difficulty litigating his case due to his imprisonment. ECF 130 at 1. Indeed, he has
submitted evidence supporting his assertion that it has become increasingly difficult, due to
the complications created by the ongoing COVID-19 pandemic, to obtain adequate time in
the law library at MCF Stillwater. Pl.’s Decl., Ex. A. Mr. Bakambia believes that a lawyer’s
assistance would be helpful in this case because the issues are complex; on his own he will
have difficulty conducting the necessary investigation and discovery; and a trial will involve



                                                1
        CASE 0:20-cv-01434-NEB-KMM Doc. 137 Filed 03/02/21 Page 2 of 3




conflicting testimony and a lawyer will be able to conduct a skilled cross-examination. ECF
130 at 1.

       There is no constitutional or statutory right to appointed counsel in a civil case like
this one. Ward v. Smith, 721 F.3d 940, 942 (8th Cir. 2013). Under the IFP statute, a court may
request an attorney to represent an person who cannot afford counsel. Id. (quoting 28 U.S.C.
§ 1915(e)(1)). In deciding whether to do so, courts consider “the factual and legal complexity
of the underlying issues, the existence of conflicting testimony, and the ability of the indigent
plaintiff to investigate the facts and present his claims.” Id.

       Although the Court is sympathetic to Mr. Bakambia’s circumstances, the Court finds
that the relevant factors weigh against appointment of counsel. First, the legal issues in this
case are not so complex as to warrant the appointment of counsel. Mr. Bakambia’s
complaint sets forth several deliberate-indifference claims under a familiar Eighth
Amendment framework. Although there may be factual disputes with respect to the quality
of medical care Mr. Bakambia has received, the legal landscape for evaluating those claims is
not overly complex. His other claim is that DOC officials interfered with his ability to meet
with a lawyer, costing him an opportunity to pursue remedies in court. The legal issues
surrounding this access-to-courts claim are also relatively straightforward and the factual
issues appear similarly non-complex.

       Second, at this stage, the Court is not faced with a situation where conflicting
testimony should be met by the skilled questioning of counsel. This case is not yet set for
trial where a jury would benefit from an attorney’s training in conducting cross-examination
of witnesses who have testified in conflicting ways. The Court notes that the analysis of this
factor may change if this case is ultimately set for a jury trial.

       Third, Mr. Bakambia has made a well-supported argument about the challenges he
will face in investigating the facts in this case and in adequately presenting his claims. Indeed,
inmates all around the State of Minnesota, and presumably in other jurisdictions as well, are
faced with greater difficulties as a result of the measures prisons must take to prevent the
spread of the virus causing COVID-19 in their facilities. These measures mean more
frequent facility-wide lockdowns and, when prisons are not locked down, greater limitations
on already strained law library resources. These restrictions only exacerbate an already
difficult landscape for prisoners attempting to prosecute their own claims in federal court.

                                                  2
        CASE 0:20-cv-01434-NEB-KMM Doc. 137 Filed 03/02/21 Page 3 of 3




       In full acknowledgment of these realities, the Court nevertheless concludes that
appointment of counsel is not warranted at this time. The delays created by lockdowns and
other impediments at MCF Stillwater can adequately be addressed by adjustment of
deadlines as necessary. The Court will accommodate reasonable requests for extensions
based on difficulties Mr. Bakambia faces because of conditions inside the prison. At this
time, Mr. Bakambia has not been entirely prevented from conducting legal research and
otherwise using the prison’s law library. Indeed, his exhibits show that on several occasions
between November 2020 and early February 2021 he requested time in the law library, and
those requests were honored by DOC officials. See Pl.’s Decl., Ex. A. Moreover, based on
Mr. Bakambia’s submissions to date, he has demonstrated a threshold ability to articulate his
claims, argue his positions, and to communicate effectively with the Court. He is able to
fairly present his claims.

       Finally, the Court notes that in conjunction with this decision, a scheduling order is
being entered, and a period for discovery will commence. Mr. Bakambia’s concerns about
investigating his claims can be addressed because he has the ability to serve discovery
requests and obtain information relevant to his claims.

       For these reasons, Mr. Bakambia’s motion for appointment of counsel is denied, but
the denial is without prejudice. Mr. Bakambia is not foreclosed from bringing another
motion seeking to have the Court appoint counsel if it becomes apparent he is unable to
conduct discovery or to effectively use the information he gathers to present his claims.



Date: March 2, 2021

                                                           s/Katherine Menendez
                                                          Katherine Menendez
                                                          United States Magistrate Judge




                                               3
